Order entered December 19, 1969 modified on the law and facts, with $30 costs and disbursements to the appellant, to the extent of striking items 1, 3, 4, 5, 6, 7, 8, *77010, 11, 12, 13, 16, 17, 18, 19, 20 and 21, and as so modified, affirmed. The complaint in the instant ease spells out the particular charges against defendants under the Donnelly Act (General Business Law, § 340) by identifying the type and nature of the anti-competitive restraint as a boycott plus the overt acts. No further particulars are required to apprise defendants of the cause of action. The purpose of a bill of particulars is to amplify the pleading, limit the proof and prevent surprise at the trial. Defendants under the present facts may not use this demand as a means for disclosure of evidence or for the identity of witnesses. The disclosure of evidentiary detail is not the office of a bill of particulars. (JJ. M. & M. Fin. Corp. v. Hirseh, 16 A D 2d 770, McCulIen, Bills of Particulars, §§ 47, 48 and cases cited.) The fact that the complaint alleges a conspiracy and a boycott does not of itself create sufficient special circumstances to allow a deviation from the general rule. A reading of the complaint indicates that no further particulars are necessary. (See State of New York v. Nassau é Suffolk Chapter Nat. Elec. Contrs. Assn., N. Y. L. J., April 9, 1965, p. 15, col. 4.) Concur — Stevens, P. J., Eager, Capozzoli and McNally, JJ.